Citation Nr: 1758745	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-04 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2016.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus was incurred in or caused by military service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires medical or, sometimes, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for chronic diseases, to include tinnitus, service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303 (b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303 (b) only applies to the listed chronic disabilities in 38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309 (a)); See Fountain v. McDonald, 27 Vet. App. 258, 271 (2017) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").

For the following reasons, the Board finds service connection for tinnitus is warranted.  The Veteran has reported in several statements that he currently suffers from tinnitus.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board finds that the Veteran has a current tinnitus disability, and the first element of service connection has been met in this case.

Regarding the second element of service connection, the Veteran has also asserted that he was exposed to loud noise during military service, specifically jet engine noise while working on the flight line without adequate hearing protection.  The Veteran's Form DD 214 demonstrates that his military occupational specialty (MOS) was Air Passenger Specialist; in a January 2014 Statement of the Case, the VA conceded noise exposure in service based on the duties associated with the Veteran's MOS.  Thus, the Board finds that the types, places and circumstances of the Veteran's service are consistent with the noise exposure he has attested to having during military service.  See 38 U.S.C.A. § 1154(a) (West 2014).  Consequently, as the second element of service connection has also been met in this case, this case turns on the nexus element.

The Veteran has previously indicated that his tinnitus began while in service.  In his August 2016 Board hearing, the Veteran stated that he noticed in January 1968 that he experienced ringing in his ears and hearing loss upon returning to his barracks after working with aircraft, and that his condition got worse and worse over the years.  In his January 2012 claim, the Veteran indicated that his hearing loss and tinnitus began in 1970.  The Veteran's lay statements therefore appear to indicate that the Veteran's tinnitus began in service and worsened over time; the Board finds the Veteran's competent lay statements to be credible.  

The Veteran underwent an April 2012 VA audiological examination, in which the examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of an event in military service.  In support of that opinion, the examiner stated that there was no documentation of any tinnitus, hearing loss or other ear problems while the Veteran was in service and noted that the Veteran stated that his hearing loss began a few years after service.  However, the VA examination report is internally inconsistent; the VA examiner initially indicated that the Veteran did not report recurrent tinnitus, but then went on to state that the Veteran stated that his tinnitus began a few years after service, which itself is inconsistent and is inconsistent with the Veteran's other lay assertions that his tinnitus began in service.  The VA examiner does not address these inconsistencies in the examination report, and the examiner's rationale for his tinnitus opinion appears to otherwise solely rely on a lack of complaints of ear problems, hearing loss, or tinnitus while in service.  For the foregoing reasons, the Board finds the April 2012 VA examination report is inadequate for adjudication purposes, and will be assigned no probative weight.  

In light of the Veteran's consistent and competent lay statements that he had tinnitus ever since his military service, the Board concludes that the Veteran's tinnitus was incurred in or caused by service.  Accordingly, the Board finds that service connection for tinnitus is warranted.  See38 C.F.R. §§ 3.102, 3.303; Fountain, supra.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for tinnitus is granted. 


REMAND

With respect to the Veteran's hearing loss, the April 2012 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss, but opined that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service.  In support of that opinion, the VA examiner noted that because the Veteran's service treatment records do not record hearing loss or significant threshold shifts in the Veteran's hearing upon separation, it was more likely than not that the Veteran's hearing loss was due to other causal factors, noting that the Veteran has some family history of hearing loss and that he has a history of recreational firearm use.  

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  As noted above, in his January 2012 claim, the Veteran claimed that his hearing loss and tinnitus began in 1970, and in a February 2012 statement, the Veteran stated that he believed his hearing loss and tinnitus were related to his in-service noise exposure from jet engines while working as an Air Passenger Specialist.  However, the examiner does not address the Veteran's lay statements with respect to noise exposure or the onset of his hearing loss; the examiner's etiology opinion appears to rely solely on the absence of documented hearing loss while in service.  

Thus, for the foregoing reasons, the Board finds the April 2012 examiner's hearing loss opinion is inadequate for adjudication purposes.  Accordingly, the Board finds that a remand is required to obtain a new VA audiological examination to address the above deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination, to include audiological testing, to determine if the Veteran meets the criteria for a hearing loss disability.  If a current hearing loss disability, as defined by VA regulation, is found, the examiner must opine as to whether the current hearing loss is at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.

The examiner should focus specifically on whether the Veteran's claimed in-service noise exposure is the cause of the Veteran's bilateral hearing loss or whether such disorder began during or was initially manifested during military service.  The examiner should specifically address the Veteran's past lay statements with respect to noise exposure in service and the onset of symptoms associated with his claimed bilateral hearing loss.  If the examiner finds that the Veteran's current hearing loss is less likely than not related to service because of lack of documented hearing loss or threshold shifts during military service, the examiner must explain why this finding would preclude a finding that the current hearing loss is related to the noise exposure in service.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


